Title: From John Adams to John Langdon, 12 December 1810
From: Adams, John
To: Langdon, John



Dear Sir
Quincy December 12 1810

I received yesterday at the Post office your obliging favour of the Sixth of this month; and I pray you to accept my Thanks for the cordial Pleasure it gave me.
Men who were engaged in our American Revolution from the Beginning of it are become So rare, that they feel for each other, as the Soldiers who had Served under the Duke of Marlborough, Some of whom you and I have known, felt when they met.
What Advantages our Country may derive from any Communications of mine I must Submit to Providence, and leave to Time to discover. All Nature in America is quick and bursting into Birth. A Theatre is preparing for Trajedies no doubt as well as Comedies; for We have no Patent of Exemption from the common Lot of Humanity.
The present Moment as you very justly observe, is indeed all important: and the best means, if not the only Means of avoiding immediate Calamities, are instead of Calumniating our Rulers, to Support The Unions and defend the Constitution.
Our Country is or at least ought to be happy; and if it were not for gloomy Forebodings into Futurity, which is impenetrably hidden from our Sight, We should be So. If there ever existed upon this Globe a Nation or People who had so many Causes and Motives for Thanksgiving as our American Nation, it has never fallen under my observation or within my Reading.
Mrs Adams requests me to Unite her Wishes in Saluting your Fireside and in wishing you all a chearful Christmas and many happy new years with your Old Friend and very / humble Servant

John Adams